McCarthy, J.
(dissenting). As an applicant for disability retirement benefits, petitioner bore the burden of establishing that he was permanently incapacitated from performing the duties of a police officer (see Matter of Ragno v DiNapoli, 68 AD3d 1342, 1343 [2009]). While he submitted testimony and medical records in an attempt to meet that burden, the New York State and Local Police and Fire Retirement System rebutted such evidence with the report of Christopher Calder, a neurologist who examined petitioner at its request and determined that there was no objective evidence to support a finding of permanent disability. In my view, Calder’s opinion constituted substantial evidence to support respondent’s determination.
Calder acknowledged that petitioner had persisting complaints of back pain, but noted that petitioner initially reported that he was free of any significant pain following surgery. Indeed, one month after the operation, petitioner’s treating physician reported that petitioner was having an “excellent recovery.” *797Moreover, Calder opined that petitioner’s condition would benefit from a number of reasonably safe medical treatments of which petitioner had yet to avail himself. In that regard, petitioner admitted that he had not received either epidural steroid injections or facet block injections despite recommendations from treating medical professionals that he do so. Notably, petitioner bore the burden of justifying his refusal to undergo reasonably safe recommended treatment (see Matter of Beckley v New York State & Local Retirement Sys., 43 AD3d 1267, 1268 [2007]). The record is totally devoid of any such justification.
While the majority attaches significance to Calder’s finding that petitioner’s left calf “appears atrophic compared with the right,” I note that Calder nevertheless concluded that petitioner’s “ankle reflex is clearly intact, and he otherwise has extremely good muscle bulk suggesting that he is regularly using his musculature.” Likewise, although no other physician suspected or diagnosed petitioner with depression, Calder’s statement that petitioner might suffer from depression that contributes to his back pain was based upon information provided to him by petitioner; to wit, petitioner reported that he has had trouble sleeping since the accident and that he “has had some depression which ‘comes and goes.’ ” Another physician also noted evidence of degenerative spondylolisthesis, lending support to Calder’s conclusion that petitioner’s symptoms were more likely related to degenerative changes and depression than to the subject accident.
Respondent has the authority to resolve any conflict in medical evidence by crediting the opinion of one medical expert over that of another (see Matter of Macri v DiNapoli, 56 AD3d 936, 937 [2008]). Moreover, if respondent’s “determination is supported by substantial evidence, the fact that substantial evidence may support a contrary conclusion is not a sufficient ground upon which to reject [respondent’s] determination” (Matter of Lynn v Office of Comptroller of State of N.Y., 16 AD3d 935, 936 [2005]). Contrary to the majority, I do not view Calder’s differing opinion as based upon “factual errors”; rather, after examining petitioner and reviewing relevant medical records, Calder simply reached a different conclusion than the other physicians who treated or examined petitioner. Inasmuch as Calder’s conclusion is rational and fact-based, respondent’s determination is supported by substantial evidence and I perceive no basis upon which to disturb it (see Matter of Gatewood v DiNapoli, 60 AD3d 1266, 1267 [2009]; Matter of Collins v DiNapoli, 57 AD3d 1148, 1149-1150 [2008]; Matter of Beckley v New York State & Local Retirement Sys., 43 AD3d at 1268-1269).
*798Adjudged that the determination is annulled, without costs, petition granted and matter remitted to respondent for further proceedings not inconsistent with this Court’s decision.